                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION

                              )
 IN RE:                       )
                              )                        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC, )
                              )                        Chapter 11
     Debtor.                  )


              NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST HEARING

 PLEASE TAKE NOTICE THAT, if you object to the below described motion (hereinafter
 defined as the “Motion”) or this order, you must file an objection with the Clerk of Court (an
 “Objection”) by February 28, 2019 (the “Objection Deadline”), and you must serve the
 Objection on the movant and all other appropriate persons.

 PLEASE TAKE FURTHER NOTICE THAT Objections must be filed with the Clerk of
 Court electronically, by hand delivery, or by mail. The Clerk’s office is located at 2005
 University Boulevard, Room 2300, Tuscaloosa, Alabama 35401. If you mail your Objection to
 the Clerk’s office, you must send the Objection in time for the Clerk’s office to receive your
 Objection by the Objection deadline. The Court will not consider untimely Objections.

 PLEASE TAKE FURTHER NOTICE THAT, if you timely file and serve an Objection, the
 court will hold a final hearing on the Motion and your Objection on March 12, 2019 at 10:00
 a.m. in Room 2600, United States Courthouse, 2005 University Boulevard, Tuscaloosa, Alabama
 35401 (the “Final Hearing”); this order shall be treated as an interim order only; and the burden
 of proof with respect to the appropriateness of the relief requested in the Motion shall remain
 with the movant. If there are no timely Objections, this order shall be considered a final order on
 the Motion on March 1, 2019, and the Final Hearing will be cancelled.

 PLEASE TAKE FURTHER NOTICE THAT transfers made pursuant to this order prior to
 this order becoming a final, non-appealable order may be subject to avoidance under 11 U.S.C.
 § 549, but financial institutions that receive, process, honor, or pay checks, ACH transfers, or
 other items payable through, drawn, or directed to a bank account of the above-named debtor in
 the good faith belief that the court hereby has authorized such check or other item to be honored
 (either on an interim or final basis) shall not be deemed liable to the debtor or the debtor’s estate
 on account of such check or item.




 04729380.1

Case 19-70152-JHH11         Doc 28    Filed 01/31/19 Entered 01/31/19 14:28:03             Desc Main
                                     Document     Page 1 of 5
                     ORDER (I) AUTHORIZING THE DEBTOR
              TO (A) PAY PRE-PETITION WAGES, SALARIES, OTHER
        COMPENSATION, AND REIMBURSABLE EXPENSES AND (B) CONTINUE
       EMPLOYEE BENEFITS PROGRAMS, AND (II) GRANTING RELATED RELIEF

            This matter is before the court on the (the “Motion”)1 of the above-captioned debtor and

 debtor in possession (the “Debtor”) for entry of an order (this “Order”), (i) authorizing the Debtor

 (a) to pay pre-petition wages, salaries, other compensation, and reimbursable expenses and (b) to

 continue employee benefits programs in the ordinary course of business, including payment of

 certain pre-petition obligations related thereto, and (ii) granting related relief, all as more fully set

 forth in the Motion; and it appearing that this Court has jurisdiction over this matter pursuant to 28

 U.S.C. §§ 157 and 1334; and it appearing that this is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2); and it appearing that this Court may enter a final order on the Motion consistent with

 Article III of the United States Constitution; and it appearing that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

 notice of the expedited hearing on the Motion held January 30, 2019 (the "Expedited Hearing")

 was appropriate under the circumstances and that notice of the opportunity to object to the Motion

 and to request a Final Hearing as set forth herein is sufficient; and this Court having reviewed the

 Motion and having heard and considered the statements and evidence offered in support of the

 relief requested in the Motion at the Expedited Hearing; and this Court having determined that the

 legal and factual bases set forth in the Motion and at the Expedited Hearing establish just cause

 for the relief granted herein; and based upon the filings, evidence, and all other matters before the

 Court, and for the reasons stated on the record of the Expedited Hearing, it is ORDERED:

            1.       The Motion is GRANTED as set forth herein.

            2.       The Debtor is authorized, but not directed, to continue and/or modify, change, and

 discontinue its Employee Obligations and to implement new programs, policies, and benefits, in

 1
     Capitalized terms used herein but not otherwise defined have the meanings ascribed to them in the Motion.


 04729380.1                                                 2
Case 19-70152-JHH11               Doc 28     Filed 01/31/19 Entered 01/31/19 14:28:03                      Desc Main
                                            Document     Page 2 of 5
 the ordinary course of business during this chapter 11 case and without the need for further Court

 approval, subject to applicable law. For the avoidance of doubt, except as otherwise expressly set

 forth herein, nothing in this Order should be construed as authorizing any payments on account

 of the Employee Obligations that are outside the ordinary course of business without prior Court

 approval.

          3.    The Debtor is authorized, but not directed, in its discretion, to pay and honor pre-

 petition amounts related to the Employee Obligations and its independent contractors.

          4.    Nothing herein shall be deemed to authorize the payment of any amounts which

 violate or implicate section 503(c) of the Bankruptcy Code; provided that nothing herein shall

 prejudice the Debtor’s ability to seek approval of relief pursuant to section 503(c) of the

 Bankruptcy Code at a later time.

          5.    Pursuant to Section 362(d) of the Bankruptcy Code: (a) Employees are authorized

 to proceed with any workers’ compensation claims they may have in the appropriate judicial or

 administrative forum, and the Debtor is authorized to pay all pre-petition amounts relating

 thereto in the ordinary course of business; and (b) the notice requirements pursuant to

 Bankruptcy Rule 4001(d) with respect to clause (a) are waived. This modification of the

 automatic stay pertains solely to workers’ compensation claims and any such claims must be

 pursued in accordance with the Debtor’s workers’ compensation insurance program. Payment on

 account of any recoveries obtained in connection with a claim brought pursuant to this paragraph

 is limited to the terms and conditions of the applicable workers’ compensation insurance policy,

 including with regard to any policy limits or caps.

          7.    The banks and financial institutions on which checks were drawn or electronic

 payment requests made in payment of the pre-petition obligations approved herein are authorized

 and directed to receive, process, honor, and pay all such checks and electronic payment requests



 04729380.1                                       3
Case 19-70152-JHH11        Doc 28    Filed 01/31/19 Entered 01/31/19 14:28:03             Desc Main
                                    Document     Page 3 of 5
 when presented for payment, and all such banks and financial institutions are authorized to rely

 on the Debtor’s designation of any particular check or electronic payment request as approved by

 this Order. Financial institutions that receive, process, honor, or pay checks, ACH transfers, or

 other items payable through, drawn, or directed to a bank account of the Debtor in the good faith

 belief that the court hereby has authorized such check or other item to be honored on either an

 interim or final basis shall not be deemed liable to the Debtor or the Debtor’s estate on account

 of such check or item.

          8.    The Debtor is authorized to issue post-petition checks, or to effect post-petition

 fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

 as a consequence of these chapter 11 cases with respect to pre-petition amounts owed in

 connection with any Employee Obligations.

          9.    The terms and conditions of this Order are immediately effective and enforceable

 upon its entry and the Debtor may immediately authorized the payments described herein;

 provided, however, if an interested party files an Objection by the Objection Deadline, the Order

 shall be treated as an interim order only, and the burden of proof with respect to the

 appropriateness of the relief requested in the Motion shall remain with the Debtor at the Final

 Hearing. If there are no timely Objections, this order shall be considered a final order on the

 Motion on March 1, 2019, and the Final Hearing will not be held.

          10.   The Debtor is authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

          11.   Notwithstanding anything to the contrary in this Order, any payment made (or to

 be made) and any authorization contained in this Order shall be subject to the terms, conditions,

 limitations, and requirements of any interim order concerning post-petition secured financing and




 04729380.1                                      4
Case 19-70152-JHH11        Doc 28    Filed 01/31/19 Entered 01/31/19 14:28:03            Desc Main
                                    Document     Page 4 of 5
 any subsequently issued final order concerning post-petition secured financing entered by the

 Court.

          12.    This Court retains jurisdiction with respect to all matters arising from or related to

 the implementation, interpretation, and enforcement of this Order.

          13.    Not later than February 5, 2019, the Debtor shall serve a copy of this Order on the

 service parties identified in the Motion and all other creditors and parties in interest included on

 the list of creditors filed in this case pursuant to 11 U.S.C. § 521(a)(1)(A) by United States First

 Class Mail, hand delivery, overnight courier, electronic mail, or facsimile, and promptly file

 proof of such service in the case.

          DONE this the 31st day of January, 2019.

                                                       /s/ JENNIFER H. HENDERSON
                                                       UNITED STATES BANKRUPTCY JUDGE

 Order Prepared by: Ryan D. Thompson

 /s/ Ryan D. Thompson
 J. Leland Murphree
 Jayna P. Lamar
 Ryan D. Thompson
 Evan N. Parrott
 Wes Bulgarella

 Proposed Counsel to the Debtor

 MAYNARD, COOPER & GALE, P.C.
 1901 Sixth Avenue North,
 2400 Regions/Harbert Plaza
 Birmingham, AL 35203
 (205) 254-1000
 lmurphree@maynardcooper.com
 jlamar@maynardcooper.com
 rthompson@maynardcooper.com
 eparrott@maynardcooper.com
 wbulgarella@maynardcooper.com




 04729380.1                                        5
Case 19-70152-JHH11         Doc 28     Filed 01/31/19 Entered 01/31/19 14:28:03             Desc Main
                                      Document     Page 5 of 5
